Citation Nr: 0218459	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-04 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of 
the left lower extremity.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from August 1958 
to December 1958.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 RO 
rating decision.  

In a June 2000 statement, the veteran appeared to raise a 
claim for service connection for a club left foot.  Since 
this matter has not been developed or certified for 
appeal, and as it is not inextricably intertwined with the 
issue now before the Board on appeal, it is referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  In December 1993, the RO denied service connection for 
a disability of the left lower extremity and notified the 
veteran of its decision and of his appellate rights.  He 
did not appeal.

2.  Evidence has not been presented or secured since the 
December 1993 RO decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a disability of the 
left lower extremity.


CONCLUSIONS OF LAW

1.  The December 1993 RO decision is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (2002).

2.  Evidence received since the December 1993 RO decision 
is not new and material, and the veteran's claim for 
service connection of a disability of the left lower 
extremity is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In October 1993, the veteran claimed entitlement to 
service connection for "1 Leg shorter than the other (Left 
leg)."  The RO denied entitlement to service connection 
for a left leg condition by a December 1993 rating 
decision.  The veteran was advised of his appellate rights 
by a letter dated December 22, 1993, and he did not 
appeal.

Evidence of record at the time of the December 1993 RO 
rating decision included the following:

(1)  The veteran's lay statement (in an October 1993 
VA Form 21-526) to the effect that, due to a birth defect, 
his left leg was shorter than his right leg.

(2)  Service medical records, showing that in 
conjunction with his August 1958 enlistment examination, 
the veteran denied any history of arthritis, rheumatism, 
bone, joint or other deformity, lameness, loss of leg, 
"trick" or locked knee, or foot trouble.  On examination, 
the veteran's lower extremities were normal.  In October 
1958, the veteran was hospitalized for, in part, 
complaints of considerable pain in his left foot 
associated with marching or prolonged standing.  He denied 
having had any significant trauma to his extremities but 
did state that he had sustained some deep cuts to the 
medial aspect of the left sole.  He denied having had any 
previous difficulty with his feet.  There had been no 
swelling or evidence of infection or other joint 
involvement.  Examination revealed a slight adduction of 
the left forefoot with supination of the foot while he 
walked.  There was a full range of motion of the foot and 
the deformity was easily corrected by manual manipulation 
of the foot.  There was no tenderness.  X-ray of the 
ankles were within normal limits.  The veteran's 
hospitalization was essentially uneventful and he 
eventually ceased to complain of ankle pain.  He was 
diagnosed as having deformity of the left lower extremity 
with internal tibial torsion and adduction of forefoot.  
This condition was deemed to have existed prior to 
appointment or enlistment and to have not been aggravated 
by service.  Partially because of this condition, the 
veteran was granted an early separation from active duty.  
		
		(3)  Memoranda pertaining to a request for service 
records. 
		
		(4)  VA medical records received in December 1993, 
which reflect (in pertinent part) outpatient treatment for 
unspecified arthritis in September 1993.

Subsequent to the December 1993 RO rating decision, the 
following evidence was associated with the claims file:

(5)  The veteran's lay statements (including those in 
written statements dated in April 2000 and December 2000), 
essentially to the effect that his left leg was shorter 
than the right.

	(6)  VA medical records which, in pertinent part, 
reflect that in April 2000, the veteran reported that he 
had developed weakness in his left foot in the 1960s.  
Following an examination, the impressions included leg 
length discrepancy.  Shoe inserts were ordered.  Leg 
length discrepancy during a January 2001 outpatient visit.  
	
	(7)  The copy of a letter from a military personnel 
officer to the veteran's parents, dated in December 1958, 
advising them that their son had been given an honorable 
discharge by reason of physical disability existing prior 
to enlistment. 

(8)  Documentation concerning reimbursement of the 
veteran for travel home following his discharge from 
active duty. 

II.  Analysis

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service. . 
. ."  38 U.S.C.A. § 1131 (West Supp. 2002).  A veteran who 
served during a period of war after December 31, 1946, is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on his 
entrance examination. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2002).  

Where a veteran had ninety (90) days or more of war or 
peacetime service after December 31, 1946, and arthritis 
manifests to a compensable degree within one year 
thereafter, it is rebuttably presumed to be of service 
origin, absent affirmative evidence to the contrary, even 
if there is no evidence thereof during service.  38 
U.S.C.A. §§ 1110, 1112, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2002). 

Service connection may also be established for a 
disability that is diagnosed after separation from active 
service "when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service."  38 C.F.R. § 3.303(d) (2002). 

A.  Whether new and material evidence has been submitted 
to reopen 
a claim for service connection for a disability of the 
left lower extremity

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written 
conclusions based on evidence on file at the time the 
appellant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (2002).  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement 
(NOD) with the decision, and the decision becomes final if 
an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) and 
20.302(a) (2002).

By letter dated December 22, 1993, the RO notified the 
veteran of the December 1993 rating decision denying the 
claim for service connection for a disability of the left 
lower extremity.  The veteran was also advised of his 
appellate rights, and he did not appeal.  Therefore, the 
RO's decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2002).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  This claim to reopen was already 
pending on the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).  

Consequently, this appeal is decided under the older 
version of the regulations, which reads as follows:

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence associated with the claims file subsequent to 
December 1993 is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently 
false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

At the time of the December 1993 RO rating decision, there 
was no evidence linking any disability of the left lower 
extremity (including leg length discrepancy) to the 
veteran's period of active duty.  Therefore, in order to 
be material, there would have to be competent evidence 
showing that the veteran's left leg disability had its 
onset during active service or was associated with an 
inservice disease or injury.  Any "new" evidence would 
have to bear directly and substantially upon this matter 
and be so significant that it must be considered in order 
to fairly decide the merits of the claim.

To the extent that the veteran has contended that he has a 
left leg disability that was incurred or aggravated during 
service (item 5), this evidence is not new.  His 
statements are essentially a repetition of the assertions 
made prior to the December 1993 rating decision, and are 
therefore merely cumulative.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset or etiology of any such 
condition are not considered competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  

To the extent that the veteran submitted medical records 
(item 6) which reflect treatment for and/or diagnoses of a 
left leg disability (i.e., leg length discrepancy), this 
evidence is also cumulative and not new.  These records 
are also not material, or so significant that they must be 
considered in order to fairly decide the merits of the 
claim.  This is because the records do not in any way 
provide a medical linkage between any current left leg 
disability and the veteran's military service. 

The evidence listed in items 7 and 8, while new, is not 
material, or so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
letter to the veteran's parents about his discharge and 
the records related to reimbursing the costs of his return 
home following discharge do not in any way provide a 
medical linkage between any current left leg disability 
and the veteran's military service. 

Accordingly, the Board finds that the evidence received 
subsequent to December 1993 is not new and material and 
does not serve to reopen the veteran's claim for service 
connection for a disability of the left lower extremity.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).

B.  Veterans Claims Assistance Act of 2000 (VCAA) 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new 
legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the statement of the case (SOC) 
and subsequent supplemental statements of the case, that 
the evidence was not new and material evidence and that 
his claim was not reopened.  He has been notified of the 
relevant criteria.  In a letter, dated in September 2002, 
he was provided with notice of the VCAA, what was required 
of him to establish his claim and what evidence VA would 
obtain.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  See Quartuccio v. Principii, 16 Vet. App. 183 
(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA treatment records, as well as service medical 
records from the National Personnel Records Center.  It 
does not appear that there are any identified treatment 
records which have not been obtained.  .  The Board 
further notes that the veteran has not asserted that any 
relevant evidence has not been associated with the claims 
file, or that any additional development is required.  The 
Board therefore finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a 
disability of the left lower extremity is not reopened, 
and the appeal is denied.



		
C. W. Symanski
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

